IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-09-00181-CV

                           IN RE PRUDENCIO CORDOVA


                                    Original Proceeding



                             MEMORANDUM OPINION


       The petition for writ of mandamus is denied.1



                                                      REX D. DAVIS
                                                      Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the judgment with a note)*
Petition denied
Motion to proceed in forma pauperis granted; motion for leave dismissed as moot
Opinion delivered and filed July 22, 2009
[OT06]



1Relator’s motion to proceed in forma pauperis is granted. Relator’s motion for leave is dismissed as
moot; such a motion is no longer necessary under the Rules of Appellate Procedure.
*(Chief Justice Gray concurs in the judgment to the extent it denies Cordova’s petition
for writ of mandamus. A separate opinion will not issue. He notes, however, that his
concurrence is based on a review of the merits of the petition and not upon a procedural
deficiency, if any.)




In re Cordova                                                                     Page 2